Citation Nr: 1520208	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.  

The RO initially addressed the issue of service connection for hearing loss on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board will address the issue of whether new and material  evidence has been received to reopen the claim of service connection for bilateral hearing loss. 

The reopened claim of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management center in Washington, DC. 


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in August 2008.  The Veteran was notified of the decision that same month and did not appeal nor was evidence received which would have allowed the claim to remain open. 

2.  Evidence received since the denial of service connection for bilateral hearing loss raises a reasonable possibility of substantiating the claim.

3.  The Veteran was exposed to acoustic trauma in service. 

4.  The Veteran currently has tinnitus. 

5.  The current tinnitus is related to the in-service loud noise exposure.


CONCLUSIONS OF LAW

1.  The August 2008 rating determination denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral haring loss and the issue of service connection for tinnitus, further assistance is not required to substantiate the claim.

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In an August 2008 rating determination, the RO denied service connection for bilateral hearing loss.  In denying service connection, the RO noted that a review of the Veteran's service treatment records did not show that the condition began in service.  The RO noted that the September 1969 service separation examination showed bilateral hearing of 15/15, which was normal hearing for VA purposes.  The RO stated that there had not been any evidence submitted which showed a hearing loss that had been found to be caused by the Veteran's military service.  The RO denied service connection on the basis that the condition was neither incurred in nor caused by service.  

The Veteran was notified of this decision in August 2008 and did not appeal the decision nor was evidence received in the one year period which would have allowed the claim to remain open.  Thus, the decision became final. 

Evidence available to the RO at the time of the August 2008 rating determination included the Veteran's service treatment records, private treatment records. the results of VA examinations for other disabilities, and the Veteran's request for service connection.  

In November 2009, the Veteran requested that his claim be reopened.  In support of his claim, the Veteran submitted a March 2010 report from D. W., M.D., wherein it was noted that the Veteran had bilateral hearing loss, worse in the right ear.  Dr. W. indicated that the Veteran had 60 percent hearing loss in the right ear and 40 percent hearing loss in the left ear.  He stated that this was as a result of being exposed to weapons firing and loud noises.  

Also added to the record were the results of a June 2011 VA audiological examination.  At the time of the examination, the Veteran reported that his hearing loss had started in service.  The Veteran noted having been exposed to engine noise when working as a boiler technician without ear protection and of having been exposed to 16" guns firing without ear protection.  The examiner indicated that due to inconsistent responses from the Veteran during audiometric testing, the reported test results were not considered to be reliable and did not provide an accurate representation of current hearing sensitivity.  

The basis for the prior denial was that the Veteran did not have bilateral hearing loss.  The newly added evidence, in the form of the March 2010 report from Dr. W., provides evidence of a possible relationship between the Veteran's current hearing loss and his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and the Veteran's period of service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the August 2008 rating determination is new and material to reopen the claim of service connection for bilateral hearing loss; however, a grant of service connection is not warranted at this time as the Veteran's hearing loss has not been quantified for VA rating purposes.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below.

	(CONTINUED ON NEXT PAGE)



Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, tinnitus is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for tinnitus.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he was exposed to acoustic trauma while performing his duties as a boiler technician and also as a result of exposure to 16" guns without ear protection.  

In support of his claim, the Veteran submitted a March 2010 statement from D. W., M.D, who indicated that after a thorough review of the medical evidence of record, it was his opinion that the Veteran's tinnitus was caused by or a result of weapon firing, loud noise exposure, to include that it was at least as likely as not and most likely caused by this noise exposure.  He noted that the Veteran had severe adverse reaction, such as ringing in his ear, when the loud noise occurred.  He stated that this was as a result of being exposed to weapon firing and loud noise.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2011.  At the time of the examination, the Veteran reported having been exposed to noise from the boiler room where he was without ear protection and from 16" guns being fired.  

The Veteran reported that the tinnitus occurred three times per week and was an 8 on a scale from 1-10.  He indicated that the tinnitus began in service following military noise exposure.  The examiner indicated that due to inconsistent responses during the audiometric evaluation, an opinion could not be rendered with regard to the etiology of the tinnitus.  

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to weapons fire and engine noise while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  

Dr. W. has also provided an opinion that the Veteran's tinnitus is related to service.  While the VA examiner indicated that an opinion could not be rendered, the examination report did note that the Veteran currently had tinnitus and that he reported that it started in service.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  

Service connection for tinnitus is granted.  


REMAND

At the time of the last VA examination, the examiner was unable to obtain consistent responses to properly determine the Veteran's current bilateral hearing loss.  As a result, he could not provide an opinion as to the etiology of any current hearing loss.  The Board further observes that the Veteran's representative, in his April 2015 written argument, requested that any treatment records of the Veteran prepared by Dr. W. be obtained and associated with the record.  The representative also requested that an attempt be made to obtain a clarification opinion from Dr. W. as to the degree of the Veteran's hearing loss in pure tone results.  

The VA examiner indicated that the claims folder was not available for review in conjunction with the examination and that an August 22, 2008 audiogram prepared at the Jesse Brown VAMC had been reviewed.  The August 2008 VA audiological evaluation is not available for review.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record copies of an August 22, 2008, VA audiogram, identified by the June 2011 VA examiner in his report prepared in conjunction with the June 2011 VA examination.  If the report is unavailable, the RO should provide detailed information as to what steps were taken in order to obtain this report.  

2.  After obtaining proper authorization from the Veteran, obtain and associate with the record copies of all treatment records  of D. Williams, M.D., who prepared the March 2010 medical opinion provided by the Veteran in support of his claim.  In addition request Dr. W. to attempt to quantify the Veteran's hearing loss in terms of decibel loss at the 500, 1000, 2000, 3000 and 4000 Hertz levels.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss.  All indicated tests and studies, to include an audiological evaluation reporting decibel level readings at 500, 1000, 2000, 3000, and 4000 Hertz and Maryland CNC speech discrimination scores, should be performed and all findings must be reported in detail.  

Following examination, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to his period of service, to include exposure to noise from his duties as a boiler technician and/or exposure to 16" guns, both without ear protection.  

Complete detailed rationale is requested for each opinion that is rendered.  

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, readjudicate the remaining issue.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


